        Case 3:21-cv-00082-SI Document 1 Filed 01/06/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Gary C. Burton;                           Act; Unruh Civil Rights Act
14     Diamond Laundry and Cleaners,
       Inc., a California Corporation
15               Defendants.
16
17         Plaintiff Scott Johnson complains of Gary C. Burton; Diamond Laundry
18   and Cleaners, Inc., a California Corporation; and alleges as follows:
19
20
21     PARTIES:

22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

23   level C-5 quadriplegic. He cannot walk and also has significant manual

24   dexterity impairments. He uses a wheelchair for mobility and has a specially

25   equipped van.

26     2. Defendant Gary C. Burton owned the real property located at or about

27   398 W San Carlos St, San Jose, California, in September 2020.

28     3. Defendant Gary C. Burton owns the real property located at or about


                                            1

     Complaint
         Case 3:21-cv-00082-SI Document 1 Filed 01/06/21 Page 2 of 8




1    398 W San Carlos St, San Jose, California, currently.
2      4. Defendant Diamond Laundry and Cleaners, Inc. owned Diamond
3    Laundry located at or about 398 W San Carlos St, San Jose, California, in
4    September 2020.
5      5. Defendant Diamond Laundry and Cleaners, Inc. owns Diamond
6    Laundry located at or about 398 W San Carlos St, San Jose, California,
7    currently.
8      6. Plaintiff does not know the true names of Defendants, their business
9    capacities, their ownership connection to the property and business, or their
10   relative responsibilities in causing the access violations herein complained of,
11   and alleges a joint venture and common enterprise by all such Defendants.
12   Plaintiff is informed and believes that each of the Defendants herein is
13   responsible in some capacity for the events herein alleged, or is a necessary
14   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
15   the true names, capacities, connections, and responsibilities of the Defendants
16   are ascertained.
17
18     JURISDICTION & VENUE:
19     7. The Court has subject matter jurisdiction over the action pursuant to 28
20   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
21   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
22     8. Pursuant to supplemental jurisdiction, an attendant and related cause
23   of action, arising from the same nucleus of operative facts and arising out of
24   the same transactions, is also brought under California’s Unruh Civil Rights
25   Act, which act expressly incorporates the Americans with Disabilities Act.
26     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
27   founded on the fact that the real property which is the subject of this action is
28   located in this district and that Plaintiff's cause of action arose in this district.


                                               2

     Complaint
        Case 3:21-cv-00082-SI Document 1 Filed 01/06/21 Page 3 of 8




1      FACTUAL ALLEGATIONS:
2      10. Plaintiff went to Diamond Laundry in September 2020 with the
3    intention to avail himself of its goods or services motivated in part to
4    determine if the defendants comply with the disability access laws.
5      11. Diamond Laundry is a facility open to the public, a place of public
6    accommodation, and a business establishment.
7      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
8    to provide wheelchair accessible parking in conformance with the ADA
9    Standards as it relates to wheelchair users like the plaintiff.
10     13. Diamond Laundry provides parking to its customers but fails to provide
11   wheelchair accessible parking.
12     14. The problem that plaintiff encountered is that there was no accessible
13   parking for wheelchair users. On information and belief, plaintiff alleges that
14   there used to be a compliant parking space marked and reserved for persons
15   with disabilities. There are a few places where there is faded blue paint now.
16   There is an ADA sign in front of the parking space. Additionally, the faded
17   parking space had slopes that exceeded 2.1%.
18     15. Plaintiff believes that there are other features of the parking that likely
19   fail to comply with the ADA Standards and seeks to have fully compliant
20   parking available for wheelchair users.
21     16. On information and belief the defendants currently fail to provide
22   wheelchair accessible parking.
23     17. Additionally, on the dates of the plaintiff’s visits, the defendants failed
24   to provide wheelchair accessible door hardware in conformance with the ADA
25   Standards as it relates to wheelchair users like the plaintiff.
26     18. Diamond Laundry provides door hardware to its customers but fails to
27   provide wheelchair accessible door hardware.
28     19. A problem that plaintiff encountered is that the entrance door handle


                                              3

     Complaint
         Case 3:21-cv-00082-SI Document 1 Filed 01/06/21 Page 4 of 8




1    had a pull bar style handle that required tight grasping to operate.
2      20. Plaintiff believes that there are other features of the door hardware that
3    likely fail to comply with the ADA Standards and seeks to have fully compliant
4    door hardware available for wheelchair users.
5      21. On information and belief the defendants currently fail to provide
6    wheelchair accessible door hardware.
7      22. These barriers relate to and impact the plaintiff’s disability. Plaintiff
8    personally encountered these barriers.
9      23. As a wheelchair user, the plaintiff benefits from and is entitled to use
10   wheelchair accessible facilities. By failing to provide accessible facilities, the
11   defendants denied the plaintiff full and equal access.
12     24. The failure to provide accessible facilities created difficulty and
13   discomfort for the Plaintiff.
14     25. Even though the plaintiff did not confront the barrier, the sales counter
15   is too high. There is no counter that is 36 inches or less that wheelchair user
16   could use for his transactions. Plaintiff seeks to have this barrier removed as it
17   relates to and impacts his disability.
18     26. The defendants have failed to maintain in working and useable
19   conditions those features required to provide ready access to persons with
20   disabilities.
21     27. The barriers identified above are easily removed without much
22   difficulty or expense. They are the types of barriers identified by the
23   Department of Justice as presumably readily achievable to remove and, in fact,
24   these barriers are readily achievable to remove. Moreover, there are numerous
25   alternative accommodations that could be made to provide a greater level of
26   access if complete removal were not achievable.
27     28. Plaintiff will return to Diamond Laundry to avail himself of its goods or
28   services and to determine compliance with the disability access laws once it is


                                              4

     Complaint
         Case 3:21-cv-00082-SI Document 1 Filed 01/06/21 Page 5 of 8




1    represented to him that Diamond Laundry and its facilities are accessible.
2    Plaintiff is currently deterred from doing so because of his knowledge of the
3    existing barriers and his uncertainty about the existence of yet other barriers
4    on the site. If the barriers are not removed, the plaintiff will face unlawful and
5    discriminatory barriers again.
6      29. Given the obvious and blatant nature of the barriers and violations
7    alleged herein, the plaintiff alleges, on information and belief, that there are
8    other violations and barriers on the site that relate to his disability. Plaintiff will
9    amend the complaint, to provide proper notice regarding the scope of this
10   lawsuit, once he conducts a site inspection. However, please be on notice that
11   the plaintiff seeks to have all barriers related to his disability remedied. See
12   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
13   encounters one barrier at a site, he can sue to have all barriers that relate to his
14   disability removed regardless of whether he personally encountered them).
15
16   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
17   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
18   Defendants.) (42 U.S.C. section 12101, et seq.)
19     30. Plaintiff re-pleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint.
22     31. Under the ADA, it is an act of discrimination to fail to ensure that the
23   privileges, advantages, accommodations, facilities, goods and services of any
24   place of public accommodation is offered on a full and equal basis by anyone
25   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
26   § 12182(a). Discrimination is defined, inter alia, as follows:
27             a. A failure to make reasonable modifications in policies, practices,
28                or procedures, when such modifications are necessary to afford


                                               5

     Complaint
        Case 3:21-cv-00082-SI Document 1 Filed 01/06/21 Page 6 of 8




1                goods,    services,     facilities,   privileges,   advantages,   or
2                accommodations to individuals with disabilities, unless the
3                accommodation would work a fundamental alteration of those
4                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
5             b. A failure to remove architectural barriers where such removal is
6                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
7                defined by reference to the ADA Standards.
8             c. A failure to make alterations in such a manner that, to the
9                maximum extent feasible, the altered portions of the facility are
10               readily accessible to and usable by individuals with disabilities,
11               including individuals who use wheelchairs or to ensure that, to the
12               maximum extent feasible, the path of travel to the altered area and
13               the bathrooms, telephones, and drinking fountains serving the
14               altered area, are readily accessible to and usable by individuals
15               with disabilities. 42 U.S.C. § 12183(a)(2).
16     32. When a business provides parking for its customers, it must provide
17   accessible parking.
18     33. Here, accessible parking has not been provided in conformance with the
19   ADA Standards.
20     34. When a business provides facilities such as door hardware, it must
21   provide accessible door hardware.
22     35. Here, accessible door hardware has not been provided in conformance
23   with the ADA Standards.
24     36. When a business provides facilities such as sales or transaction counters,
25   it must provide accessible sales or transaction counters.
26     37. Here, accessible sales or transaction counters have not been provided in
27   conformance with the ADA Standards.
28     38. The Safe Harbor provisions of the 2010 Standards are not applicable


                                             6

     Complaint
         Case 3:21-cv-00082-SI Document 1 Filed 01/06/21 Page 7 of 8




1    here because the conditions challenged in this lawsuit do not comply with the
2    1991 Standards.
3       39. A public accommodation must maintain in operable working condition
4    those features of its facilities and equipment that are required to be readily
5    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
6       40. Here, the failure to ensure that the accessible facilities were available
7    and ready to be used by the plaintiff is a violation of the law.
8
9    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
10   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
11   Code § 51-53.)
12      41. Plaintiff repleads and incorporates by reference, as if fully set forth
13   again herein, the allegations contained in all prior paragraphs of this
14   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
15   that persons with disabilities are entitled to full and equal accommodations,
16   advantages, facilities, privileges, or services in all business establishment of
17   every kind whatsoever within the jurisdiction of the State of California. Cal.
18   Civ. Code §51(b).
19      42. The Unruh Act provides that a violation of the ADA is a violation of the
20   Unruh Act. Cal. Civ. Code, § 51(f).
21      43. Defendants’ acts and omissions, as herein alleged, have violated the
22   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
23   rights to full and equal use of the accommodations, advantages, facilities,
24   privileges, or services offered.
25      44. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
26   discomfort or embarrassment for the plaintiff, the defendants are also each
27   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
28   (c).)


                                              7

     Complaint
         Case 3:21-cv-00082-SI Document 1 Filed 01/06/21 Page 8 of 8




1      45. Although the plaintiff encountered frustration and difficulty by facing
2    discriminatory barriers, even manifesting itself with minor and fleeting
3    physical symptoms, the plaintiff does not value this very modest physical
4    personal injury greater than the amount of the statutory damages.
5
6           PRAYER:
7           Wherefore, Plaintiff prays that this Court award damages and provide
8    relief as follows:
9        1. For injunctive relief, compelling Defendants to comply with the
10   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
11   plaintiff is not invoking section 55 of the California Civil Code and is not
12   seeking injunctive relief under the Disabled Persons Act at all.
13       2. Damages under the Unruh Civil Rights Act, which provides for actual
14   damages and a statutory minimum of $4,000 for each offense.
15       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
16   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
17
18   Dated: January 5, 2021           CENTER FOR DISABILITY ACCESS
19
20
21                                    By: _______________________
22                                           Amanda Seabock, Esq.
                                             Attorney for plaintiff
23
24
25
26
27
28


                                            8

     Complaint
